           Case 1:20-cv-00050-AWI-EPG Document 8 Filed 07/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    ALLIED WORLD NATIONAL                               Case No. 1:20-cv-00050-AWI-EPG
      ASSURANCE COMPANY,
12                                                        ORDER RE: NOTICE OF VOLUNTARY
                     Plaintiff,                           DISMISSAL OF ENTIRE ACTION
13                                                        WITHOUT PREJUDICE
      v.
14
                                                          (ECF No. 7)
15    AVTAR SINGH,

16                   Defendant.

17

18         On July 1, 2020, Plaintiff, Allied World National Assurance Company, filed a notice of

19    voluntary dismissal of entire action. (ECF No. 7.) Defendants have not filed either an answer or

20    a motion for summary judgment. Accordingly, in light of the notice, the case has ended and is

21    dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111

22    F.3d 688, 692 (9th Cir. 1997). The Clerk of the Court is respectfully directed to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:     July 2, 2020                                /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
